FRANK, Judge.
Troy Tremaine appeals from his judgment and sentence for aggravated battery. We affirm the judgment and sentence, but strike certain portions of the sentence and conditions of probation.
Tremaine correctly argues that the trial court erred when it ordered his sentence for aggravated battery to run consecutive to any sentence to be imposed in a case pending in Ohio. See Pattmon v. State, 404 So.2d 1177 (Fla. 2d DCA 1981); Keel v. State, 321 So.2d 86 (Fla. 2d DCA 1975); Hummell v. State, 693 So.2d 113 (Fla. 5th DCA 1997). We, therefore, strike that portion of his sentence. We also strike probation condition 14 which states, “[t]his sentence consecutive to any VOP or conditional release from incarceration in Ohio.” See Drew v. State, 478 So.2d 69 (Fla. 5th DCA 1985).
Finally, we strike that portion of condition 12 which requires Tremaine to pay for substance evaluation. See Diaz v. State, 691 So.2d 589 (Fla. 2d DCA 1997).
Affirmed and remanded with instructions to the trial court to correct the sentence and probation order in accordance with this opinion.
CAMPBELL, A.C.J., and ALTENBERND, J., concur.